IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                January 23, 2008
                                No. 07-60292
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

HENRY ASIEDU ASARE

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                           Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A42 949 696



Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Henry Asiedu Asare petitions for review of the Board of Immigration
Appeals’ (BIA) summary affirmance of the Immigration Judge’s (IJ) order of
removal and denial of his motion to reopen removal proceedings. This court
generally lacks jurisdiction to review a final order of removal of an alien, such
as Asare, who has been convicted of an aggravated felony.           See 8 U.S.C.
§ 1252(a)(2)(C). However, the court retains jurisdiction over constitutional


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60292

claims or questions of law which were raised and exhausted before the BIA.
§1252(a)(2)(D), (d)(1); Falek v. Gonzales, 475 F.3d 285, 289 (5th Cir. 2007).
      Asare’s challenge to his underlying state court conviction is unavailing.
A final conviction “provides a valid basis for deportation unless it is overturned
in a judicial post-conviction proceeding.” Zinnanti v. INS, 651 F.2d 420, 421 (5th
Cir. 1981). Asare has made no showing that his conviction has been overturned,
and he may not collaterally attack the validity of his conviction in immigration
proceedings. Brown v. INS, 856 F.2d 728, 730-31 (5th Cir. 1988); see Taylor v.
United States, 396 F.3d 1322, 1329 (11th Cir. 2005).
      Asare asserts that he was entitled to due process and that aliens who are
precluded from offering evidence in support of claims for relief or to rebut
charges of criminal conduct are denied due process. Because Asare did not raise
this claim before the BIA, we lack jurisdiction to review it. See § 1252(d)(1);
Falek, 475 F.3d at 289. Moreover, Asare makes no argument, and makes no
citation to the record showing, that he was precluded from offering any evidence.
      There is no factual basis for Asare’s claims that the BIA denied a motion
to reopen alleging ineffective assistance of counsel, that the BIA erred in its
summary denial of his motion to reopen, “where the Petitioner merely claimed
a right to be heard before that tribunal, regarding an Immigration Judge’s
earlier decision that granted his claim for relief from deportation,” or that he
was not informed of his obligation to respond to the Government’s brief to the
BIA, which sought to overturn the IJ’s decision
      In support of his conclusional claim that his rights were not protected
during the immigration proceeding, Asare cites cases which address possible
due process violations resulting from the denial of counsel or following the
withdrawal of counsel. Neither situation exists in the instant case.
      Asare’s petition for review is DENIED. Respondent’s motion for summary
dismissal or, alternatively, extension of time to file a brief is DENIED as moot.



                                        2